NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3609-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LEVINE DICKERSON,

     Defendant-Appellant.
_______________________

                   Submitted October 26, 2021 – Decided March 22, 2022

                   Before Judges Currier and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 19-04-0925.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Alison Gifford, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Cary Shill, Acting Atlantic County Prosecutor, attorney
                   for respondent (Melinda A. Harrigan, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
       Defendant appeals the trial court's denial of his motion to suppress

evidence seized during a search and for a Franks 1 hearing. Contraband was

seized during the search and defendant was arrested afterwards. Defendant

challenged the probable cause for the search warrant, which led to his arrest at

a residence where he was suspected of manufacturing and selling illegal drugs.

He argues that the confidential informant (CI), upon whose testimony the

warrant was largely based, was unreliable.       We find there was sufficient

probable cause for the trial court to issue the warrant, and we affirm.

                                        I.

       Nicholas Berardis is a detective with the Atlantic City Police Department

who requested a search warrant for a house which defendant frequented. He

provided a detailed affidavit in support of his request.        For brevity, we

summarize the facts.

       A CI, whom Detective Berardis considered reliable from prior working

experience, as well as his own independent investigation, informed him that

defendant was distributing large amounts of cocaine. The detective showed the

CI a picture of defendant, and the CI confirmed that defendant was the person

in the picture.


1
    Franks v. Delaware, 438 U.S. 154 (1978).

                                        2                                 A-3609-19
      The CI stated that he could purchase cocaine from defendant, and that

defendant frequently used the main door of the house, not the side door. The

detective surveilled the house and confirmed defendant's frequent use of the

front door of the property. Detective Berardis coordinated with the CI, and they

set up three controlled buys of cocaine from defendant, once in January 2019

and twice in February 2019. The CI went to the house to make each buy using

money supplied by the Atlantic City Police Department. In each buy, the CI

handed the money to defendant inside the house, and the CI received crack

cocaine in return. The CI turned over the cocaine to Detective Berardis and also

identified defendant as the person with whom he completed each transaction. In

his affidavit in support of the search warrant, the detective testified that the

drugs which the CI purchased from defendant, were, based upon his training and

experience, crack cocaine.

      During the second buy, the CI overheard defendant tell another person in

the house to "get the piece" if she ever heard an unfamiliar noise in the house.

The detective stated in his affidavit that "piece" was slang for a gun, based on

his training and experience. In conducting an investigation into defendant's

previous criminal history, Detective Berardis learned defendant had four prior

felony convictions, including one for possession and distribution of a controlled


                                       3                                   A-3609-19
dangerous substance (CDS). Defendant also had juvenile adjudications for

terroristic threats and unlawful possession of a weapon.      Further research

uncovered a 2017 investigation where police received a detailed tip that

defendant was selling CDS at another address in Atlantic City and kept a

"machine gun" at that property. The judge executed the warrant based on the

affidavit submitted by the detective.

      Defendant was arrested after execution of the warrant, and he was indicted

by a grand jury, which charged him with multiple drug and weapons offenses.

      On September 10, 2019, defendant moved to suppress evidence obtained

during the search. Judge Jeffery J. Waldman denied the motion and attached a

statement of reasons. The court noted that the CI had previously provided

information, which was independently verified to be true, accurate, and led to

arrests. The court explained that the veracity and basis of the CI's knowledge

was corroborated by Detective Berardis through his own surveillance and the

controlled buys. The court discussed the procedure used to execute the buys,

and also found defendant had prior CDS and weapons convictions. The court

found that under the totality of the circumstances, sufficient, verified and

reliable information existed to support probable cause and issued the search

warrant.


                                        4                                 A-3609-19
      After the trial court denied the suppression motion, defendant pleaded

guilty to count five of the indictment, second-degree possession of a firearm

while committing a CDS crime, N.J.S.A. 2C:39-4.1(a). Defendant appeals,

arguing:

            THE WARRANT AFFIDAVIT DID NOT PROVIDE
            PROBABLE CAUSE FOR THE SEARCH BECAUSE
            THE RELIABIL[I]TY OF THE CONFIDENTIAL
            INFORMANT WAS NOT ESTABLISHED. THUS,
            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT’S MOTION TO SUPPRESS.

                                     II.
      "[A] search executed pursuant to a warrant is presumed to be valid and

. . . a defendant challenging its validity has the burden to prove that there was

no probable cause supporting the issuance of the warrant or that the search was

otherwise unreasonable." State v. Keyes, 184 N.J. 541, 554 (2005) (citations

and internal quotation marks omitted).        Thus, the appellate court gives

substantial deference to the discretionary determination resulting in the issuing

of a search warrant. State v. Jones, 179 N.J. 377, 388 (2004) (quoting State v.

Sullivan, 169 N.J. 204, 211 (2001)).

      Police officers must obtain a warrant from "a neutral judicial officer prior

to searching a person's home, unless the search 'falls within one of the

recognized exceptions to the warrant requirement.'" Sullivan, 169 N.J. at 210


                                        5                                   A-3609-19
(quoting State v. Cooke, 163 N.J. 657, 664 (2000)). To issue the warrant, the

judge must find there is probable cause a crime is being committed or has been

committed at a specific location. Ibid. (citing State v. Laws, 50 N.J. 159, 173

(1967)). Probable cause exists if at the time of the police action there is "a 'well

grounded' suspicion that a crime has been or is being committed." Id. at 211

(quoting State v. Waltz, 61 N.J. 83, 87 (1972)).

      A judge may issue a search warrant based on information police receive

from a confidential informant.       Keyes, 184 N.J. at 555.       There must be

substantial evidence in the record to support the informant's statement. Ibid.

Specifically, the court must examine the informant's veracity and basis of

knowledge.     Ibid.   But "[a] deficiency in one of those factors 'may be

compensated for, in determining the overall reliability of a tip, by a strong

showing as to the other, or by some other indicia of reliability.'" Sullivan, 169

N.J. at 212-13 (quoting State v. Zutic, 155 N.J. 103, 110-11 (1998)); see also

Jones, 179 N.J. at 389. Thus, "[w]hen determining whether probable cause

exists, courts must consider the totality of the circumstances, and they must deal

with probabilities." Jones, 179 N.J. at 389 (quoting Schneider v. Simonini, 163

N.J. 336, 361 (2000)).




                                         6                                    A-3609-19
      In addition to veracity and basis of knowledge, "'[i]ndependent

corroboration is necessary to ratify the informant's veracity and validate the

truthfulness of the tip' and is considered 'an essential part of the determination

of probable cause.'" Id. at 390 (quoting State v. Smith, 155 N.J. 83, 95 (1998)).

Corroborating factors should be considered on a case-by-case basis. Ibid. When

it comes to corroborating factors, our Supreme Court finds controlled buys

particularly persuasive. In State v. Keyes, the Court stated:

            Although no corroborating fact, by itself, conclusively
            establishes probable cause, a successful "controlled buy
            'typically will be persuasive evidence in establishing
            probable cause.'" Indeed, when the police have
            performed a successful controlled drug buy we have
            found that "even one additional circumstance might
            suffice, in the totality of the circumstances, to
            demonstrate probable cause."

            [184 N.J. at 556-57 (internal citations omitted).]
                                       III.
      Defendant argues that the warrant affidavit failed to establish probable

cause to search the home. Defendant argues that the affidavit lacked sufficient

details to demonstrate the informant's veracity and basis of knowledge. Further,

he argues, the controlled buys fail to overcome the lack of detail because

Detective Berardis did not observe the controlled buys and the evidence of the

buys depended on the word of an unreliable informant.               We disagree


                                        7                                   A-3609-19
substantially for the reasons set forth in the comprehensive fourteen-page

opinion by Judge Waldman, and we add these brief observations.

      Defendant failed to overcome "the burden to prove 'that there was no

probable cause supporting the issuance of the warrant or that the search was

otherwise unreasonable.'" Keyes, 184 N.J. at 554 (citing Jones, 179 N.J. 388).

The affidavit detailed the detective's prior history with the CI and CDS

transactions.

      The Court permits independent corroboration, such as "controlled drug

purchases performed on the basis of the informant's tip [and] the positive test

results of narcotics obtained during a controlled purchase," to factor into a trial

court's analysis. See Jones, 179 N.J. at 390 (citing Sullivan, 169 N.J. at 215-

17). We find the record supports a "'well grounded' suspicion that a crime [was]

. . . committed" at the house defendant occupied in Atlantic City. Sullivan, 169

N.J. at 211 (quoting Waltz, 61 N.J. at 87). Therefore, the issuance of the warrant

was supported by sufficient probable cause as detailed in the affidavit.

      Affirmed.




                                        8                                    A-3609-19